Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims  1-20are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including for each feature of one or more features of the target sample data, generate feature values tsar one or more pseudo-samples; feed the one or more pseudo-samples into the trained machine learned model to obtain their prediction values; train a piecewise linear regression model using the one or more pseudo-samples and their prediction values, the piecewise linear regression model having two coefficients for each feature, a first coefficient describing prediction change when a corresponding feature value is increased and a second coefficient describing prediction change when a corresponding feature value is decreased; identify a top positive feature influencer based on a feature of the one or features of the target sample having a greatest magnitude of positive first coefficient or greatest magnitude of negative second coefficient; and identify a top negative feature influencer based on a feature of the one or more features of the target sample having a greatest magnitude of negative first coefficient or greatest magnitude of positive second coefficient, as specified in claims 1, 8, 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okanohara (US 2019/0267113) teaches linear regression (“a linear classifier is learned by local interpretable model-agnostic explanations ( LIME), and the degree of importance is obtained in the process of learning”, 0048).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123